Citation Nr: 1339179	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  07-34 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as due to exposure to asbestos.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for a right hand disability.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for fibromyalgia.

8.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from December 28, 1989, to June 1, 1990, and from October 1, 2001, to March 20, 2002, with additional documented service with the Texas National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding is of record.

The Board remanded the above-listed appealed issues in November 2011, and they now return for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

A review of the record reveals that development letters from the AMC following the Board's November 2011 remand were not sent to the Veteran's last reported address of record in Magnolia, Texas, but rather were sent to a different address in Spring, Texas.  A prior filing from the Veteran in March 2009 similarly informed that he had not received claim correspondence at his current address in Magnolia, Texas.  The record does not reflect how the AMC obtained a change of address, and no response was forthcoming from the Veteran responsive to the AMC's December 2011 development letter to the address in Spring, Texas, or to subsequent mailings to that address.  It thus appears likely that development with documentation of the Veteran's current address and development letters directed to that current address is in order.  Thus, the development ordered by the Board in November 2011 must be repeated.  Stegall v. West, 11 Vet. App. 268 (1998). 

Notably, the December 2011 AMC development letter to the Veteran neglected to name the physician, Dr. Fisher, who reportedly treated the Veteran and whose records were to have been sought with the Veteran's authorization, pursuant to the November 2011 remand instructions.  The Board will highlight this physician in the remand directive to ensure that this directive is followed.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the Veteran's treatment records from the Houston VA Medical Center since September 13, 2002.

2.  Appropriate efforts should be taken to verify the Veteran's current address.  Contact the Veteran at his most recent address of record, and request him to clarify the date(s) and specific location(s) of his alleged asbestos exposure at a military facility in Oklahoma.

Documentation of any change of address as well as any query letter returned as undeliverable should be associated with the claims folder.  

3.  Assist the Veteran in obtaining the following private medical records:

   * all providers of treatment for any disorder since June 1990;
   * all available treatment records at the Brooke Army Medical Center;
   * the physician who performed right carpal tunnel syndrome surgery in approximately 1986 and/or 1995; 
   * the physician(s) who performed left shoulder rotator cuff surgeries in 1993 and thereafter;
   * the physician who performed right shoulder surgery in approximately May 2000;
   * the facility wherein he was reportedly hospitalized for back and arm pain in approximately August/September 2002;
   * complete medical records from the Texas Sports Medicine Center;
   * the full name, address of his orthopedic physician "Dr. Fisher";
   * the physician(s) who performed radiologic studies and treated him for respiratory disorder/asthma attacks (reportedly from McAllister, Oklahoma as well as Four Sands Hospital); and
   * the provider of treatment for diagnosing GERD in approximately 1997 or 1998.

4.  Upon completion of the above, further develop the Veteran's claim for a respiratory disorder due to asbestos exposure pursuant to the administrative protocols of M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), to include obtaining a VA examination if found to be necessary.

5.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


